Citation Nr: 1045739	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for herpes type II.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for swelling in the joints.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board recognizes that the Veteran claimed service connection 
specifically for PTSD.  However, the Board notes that the medical 
evidence of record also contains a diagnosis of anxiety disorder 
in the July 2008 VA examination report.  In Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the Board denied a claim for service 
connection for PTSD where the Veteran specifically requested 
service connection for PTSD, but the medical record also included 
diagnoses of an anxiety disorder and a schizoid disorder.  The 
Board narrowly construed the claim and denied upon the absence of 
a current diagnosis.  The United States Court of Appeals for 
Veterans Claims (Court), in vacating the Board's decision, 
pointed out that a claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render" when determining 
what his actual claim may be.  The Court further noted that the 
Board should have considered alternative current conditions 
within the scope of the filed claim.  Id.  The Board notes that 
Clemons is applicable in this case.  However, the record shows 
that the RO correctly applied Clemons and granted service 
connection for anxiety disorder in the August 2008 rating 
decision.  The Veteran did not disagree with the rating decision 
and, therefore, the issue is not before the Board at this time.  

The Board acknowledges that the Veteran's claim of entitlement to 
service connection for a skin disorder was previously 
characterized as entitlement to service connection for skin 
cancer.  However, the Board has recharacterized the issue as 
entitlement to service connection for a skin disorder to better 
reflect the evidence of record and the Veteran's contentions.  
See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled).

A hearing was held on February 23, 2010, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.  The Veteran was also afforded a hearing before 
the Decision Review Officer (DRO) at the RO on May 14, 2008.  A 
transcript of the hearing is associated with the claims file.  

Following the February 2010 hearing, the appellant submitted 
additional evidence to the Board, along with a written waiver of 
initial RO review of this evidence.  See 38 C.F.R. § 20.1304 
(2010).  In addition, the appellant submitted new medical 
evidence from Dr. J.C.D. and imaging reports following the August 
2008 Statement of the case.  However, the records are not 
pertinent as they do not mention any of the disabilities on 
appeal.  Consequently, a waiver of initial consideration by the 
agency of original jurisdiction is not necessary.  See 38 C.F.R. 
§ 20.1304 (2010).

Finally, during the February 2010 hearing, the Veteran's 
representative stated that the anxiety disorder currently 
experienced by the Veteran has increased.  Therefore, the issue 
of entitlement to a disability rating in excess of 10 percent for 
service-connected anxiety disorder is REFERRED to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a skin 
disorder, service connection for swelling in the joints, and 
service connection for hemorrhoids are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran does not have a diagnosis of PTSD in accordance 
with the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

3.  Bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's military service.

4.  The Veteran does not have a diagnosis of herpes II.  

5.  Headaches have not been shown to be causally or etiologically 
related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, 3.303, 3.304 (2010).  

2.  Bilateral hearing loss was not incurred in active service and 
may not be presumed to be.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

3.  Herpes II was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

4.  Headaches were not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In this case, the RO provided the appellant with notice in June 
2006, prior to the initial decision on the claim in September 
2006.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the June 2006 letter stated that the evidence must 
show that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service. 

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
The letter indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The June 2006 letter 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the agency 
or person that has them.  The letter also requested that the 
Veteran complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the letter informed him that it was his responsibility 
to ensure that VA received all requested records that are not in 
the possession of a Federal department or agency. 

Finally, the June 2006 letter notified the Veteran regarding the 
assignment of disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, all the notification requirements have been met.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's private treatment records 
were obtained in connection with the Veteran's case and reviewed 
by both the RO and the Board.  The Board acknowledges that the 
Veteran's service treatment records are unfortunately 
unavailable.  The record documents efforts by the RO to obtain 
these records.  The RO submitted a request to the National 
Personnel Records Center (NPRC) in June 2006 requesting all 
service treatment records.  The NPRC responded that the statement 
of medical condition was mailed and there were no other service 
treatment records on file at Code 13.  It was noted that the 
whereabouts were unknown.  The Veteran was informed that his 
service records were unavailable in a July 2006 letter and was 
asked to submit any records that were in his possession.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Veteran did not submit any 
service records.  However, in a July 2006 report of contact, the 
Veteran indicated that he was separated at MacDill Air Force Base 
and that perhaps his records were archived there.  Although the 
Board acknowledges the Veteran's suggestion, the VA adjudication 
manual shows that the proper location for the Veteran's records 
is code 13.  M21-1MR Part III, Subpart iii, Chapter 2, Section J, 
paragraph 69.  There is no other recommended records depository 
to contact regarding the Veteran's service treatment records.   
Based on the foregoing, further requests for service treatment 
records pertaining to the Veteran would be futile and no further 
development is necessary.  38 C.F.R. §3.159(c)(2).

The record reveals that the Veteran was afforded VA examinations 
with respect to his claims for service connection for bilateral 
hearing loss, service connection for headaches, and service 
connection for PTSD.  Concerning this, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate as the examiners 
reviewed the claims file, considered the Veteran's statements, 
and provided medical opinions with supporting rationale.  The 
Board acknowledges the Veteran's representative's statement 
regarding the adequacy of the VA examination with respect to the 
claim for service connection for bilateral hearing loss.  
However, there is nothing to indicate that the examination was 
inadequate.  The VA examiner performed an audiological 
examination, reviewed the claims file, and noted the Veteran's 
in-service noise exposure.  The examiner then provided an opinion 
with a supporting rationale.  Although the Veteran may disagree 
with the VA examiner's negative nexus opinion, this is not a 
reason to find the examination inadequate.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994).   In addition, the Veteran's 
representative has stated that the VA examination for PTSD was 
inadequate as the examiner did not address and take into account 
the Veteran's combat service.  However, in reviewing the July 
2008 VA examination report, the Board finds that the examination 
was adequate.  The RO conceded the Veteran's stressor of combat 
and in the VA examination report, the examiner noted that the 
Veteran had a stressor consisting of combat service and listed 
the Veteran's awards including the Combat Infantryman Badge (CIB) 
and the Purple Heart (PH).  However, the examiner conducted a 
mental status examination including the PCL-M and MMPI-2 and the 
Veteran was noted to have a PCL-M total score of 37 and the 
Mississippi scale total score of 79.  The examiner explained that 
both scores were below the cut-off normally used for combat 
veterans.  It was noted that the Veteran responded to the MMPI-2 
in an accurate and consistent manner that suggested that he was 
not experiencing any signficiant emotional difficulties.  
Therefore, the Veteran was not diagnosed with PTSD.  The Board 
finds nothing to indicate that the examination was cursory or 
that the examiner did not give adequate attention to the 
Veteran's symptoms, stressor, or provided history.  Although the 
Veteran is dissatisfied that he was not diagnosed with PTSD - 
that the examiner's findings do not support the Veteran's claim 
is not a reason to find the examination inadequate.  Counts, 6 
Vet. App. 473, 478-9 (1994).  

The Board also acknowledges that the Veteran was not afforded a 
VA examination with respect to his claim for service connection 
for herpes II.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
The Board concludes an examination is not required.  There is no 
evidence of a diagnosis of herpes II.   The Board is cognizant 
that a Veteran can provide testimony as to certain medical 
matters such as a simple diagnosis.  However, as will be 
discussed in greater detail below, while the Veteran is competent 
to report lay-observable symptoms, he is not competent to provide 
a diagnosis of herpes II, which requires medical expertise.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007).  Therefore, 
the Board finds that an examination for his claim of entitlement 
to service connection for herpes II under the criteria set forth 
in McLendon is not warranted.  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.    38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires a medical diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, as established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

Service connection for organic diseases of the nervous system, 
including sensorineural hearing loss, may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term 'disability' for service 
connection claims involving impaired hearing.  38 C.F.R. § 3.385.  
'[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.'  38 C.F.R. § 3.385.  The threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).



I.	PTSD

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD. 

At the outset, the Board recognizes that the Veteran was engaged 
in combat in Vietnam.  The Veteran's DD Form 214 shows that the 
Veteran had two tours of duty in Vietnam.  In addition, the 
record shows that the Veteran was awarded the Combat Infantryman 
Badge (CIB) and Purple Heart (PH), which indicates that he 
engaged in combat with the enemy.  The RO conceded that the 
Veteran had a stressor consisting of combat duty.  38 U.S.C.A. 
§ 1154(b), 38 C.F.R. § 3.304(f).  

Despite the evidence of a verified in-service stressor, a 
critical element for service connection for PTSD is absent.  In 
reviewing the claims file, there is affirmative evidence that the 
Veteran does not have PTSD.  In this respect, the Veteran was 
afforded a VA examination in July 2008.  The examiner reviewed 
the claims file and noted that the Veteran had a stressor 
consisting of combat duty and noted the Veteran's list of awards 
including the Combat Infantryman Badge (CIB) and the Purple Heart 
(PH).  However, the examiner conducted a mental status 
examination including the PCL-M and MMPI-2 and the Veteran was 
noted to have a PCL-M total score of 37 and the Mississippi scale 
total score of 79.  The examiner explained that both scores were 
below the cut-off normally used for combat veterans.  It was 
noted that the Veteran responded to the MMPI-2 in an accurate and 
consistent manner that suggested that he was not experiencing any 
significant emotional difficulties.  Therefore, the Veteran was 
not diagnosed with PTSD.  Finally, the Board also observes that 
the medical evidence of record is completely absent for any 
diagnosis of PTSD.  

The only evidence addressing the presence of a PTSD diagnosis is 
the Veteran's own personal assertions and statements of his 
representative.  The Board acknowledges that lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  For 
example, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  

However, in this case, the Veteran and his representative are not 
providing statements related to the diagnosis of a simple 
disorder.  Unlike the varicose veins in Barr or dislocated 
shoulder in Jandreau, PTSD is not a condition generally capable 
of lay diagnosis, although its symptoms might be described by a 
lay person, nor is it the type of condition that can be causally 
related to military service without medical expertise.  Davidson, 
581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  
In this regard, the origin of a psychiatric disability is a 
matter of medical complexity and is often the subject of 
conflicting opinions.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  Thus, the Board concludes that, although the Veteran and 
his representative are competent to report lay-observable 
symptoms, the statements as to a diagnosis of PTSD do not 
constitute competent evidence.  As laypersons, they are not 
competent to provide evidence that requires medical knowledge 
because they lack the requisite professional medical training, 
certification and expertise to present opinions regarding such 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that matters involving special experience or special 
knowledge require the opinions of witnesses skilled in that 
particular science, art, or trade).  Therefore, the Veteran's 
statements and the representative's statements regarding the 
diagnosis of PTSD do not constitute competent evidence.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.  

Without evidence of a current diagnosis of PTSD which conforms to 
the diagnostic criteria under DSM-IV, a preponderance of the 
evidence is against the Veteran's claim for service connection 
for PTSD.  No further discussion of the remaining element of a 
PTSD service connection claim is necessary.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does 
not apply and the claim for PTSD must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.	Hearing Loss

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  

The July 2008 VA examination report shows that the Veteran 
currently has a bilateral hearing loss disability.  38 C.F.R. 
§ 3.385.  The Veteran alleges that he has bilateral hearing loss 
due to acoustic trauma during service.  During the February 2010 
hearing, the Veteran testified that he was an armor officer and 
served with tank units during service.  He also was a master tank 
gunner and these were very loud noises.  He also stated that 
during Vietnam he was involved in a number of fire fights.  

As noted above, the service treatment records from the Veteran's 
active service are not available.  However, the Veteran has 
contended that he was exposed to acoustic trauma during his 
period of service and that this was the injury sustained from 
which his hearing loss resulted.  The Veteran is considered 
competent to relate a history of noise exposure during service.  
See 38 C.F.R. § 3.159(a)(2).  The Veteran has also stated that he 
experienced noise exposure during combat in Vietnam.  The DD Form 
214 shows that the Veteran has been awarded the Combat 
Infantryman Badge (CIB) and Purple Heart (PH), which indicates 
that he engaged in combat with the enemy.  As such, there is 
satisfactory evidence that the Veteran had noise exposure 
consistent with the circumstances, conditions, or hardships of 
his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).

Nonetheless, the first evidence of a bilateral hearing loss 
disability is in the July 2008 VA examination report, more than 
25 years after the Veteran's separation from active service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, 
in an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).

Furthermore, there is no competent medical evidence linking the 
Veteran's current bilateral hearing loss disability to active 
service.  In this respect, the Veteran was afforded a VA 
examination in July 2008.  The examiner reviewed the claims file 
and reviewed the Veteran's statements regarding his in-service 
noise exposure.  The examiner opined that based on the Veteran's 
reported history of noise exposure and the examination results, 
it was less likely as not that the hearing loss may have occurred 
due to noise exposure during military service.  The evaluation 
showed hearing loss 28 years after service and probable the 
effects of presbycusis was indicated.  

Here, the only evidence relating a current bilateral hearing loss 
disability to active service is the Veteran's personal 
statements.  There is no indication in the record that the 
Veteran is a physician or other health care professional.  The 
Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a);  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  

In this case, the Veteran is rendering an opinion as to the 
etiology of his bilateral hearing loss.  Unlike the varicose 
veins in Barr or dislocated shoulder in Jandreau, a hearing loss 
disability is not a condition generally capable of lay diagnosis, 
although its symptoms, such as difficulty hearing, might be 
described by a lay person, nor is it the type of condition that 
can be causally related to military service without medical 
expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; 
Jandreau, 492 F.3d 1372.  In this regard, the origin or onset of 
a hearing loss disability is a matter of medical complexity and 
is often the subject of conflicting opinions.  Thus, the Board 
concludes that, although the Veteran is competent to report 
symptoms he has experienced, his statements as to the origin or 
onset of a hearing loss disability do not constitute competent 
evidence.  As a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding such matters.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
matters involving special experience or special knowledge require 
the opinions of witnesses skilled in that particular science, 
art, or trade).  Therefore, the Veteran's statements regarding 
etiology of his bilateral hearing loss in this case do not 
constitute competent evidence on which the Board can make a 
service connection determination.

The Board also recognizes that service connection may be granted 
on the basis of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  However, in this case, the Veteran has not made any 
statements regarding the chronic nature of his current hearing 
loss.  Instead, the Veteran has simply stated that his hearing 
loss was caused by in-service noise exposure.  The Veteran has 
not identified any evidence or argument with respect to 
continuity of symptomatology.  In addition, the evidence of 
record weighs against any continuity of symptomatology.  The 
Veteran has stated that Dr. S.M.K. has been his primary medical 
provider since 1987.  In the private treatment records from Dr. 
S.M.K., dated from 1997 to 2005, there is no mention of hearing 
loss and hearing loss was not listed in the Veteran's problem 
list.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the witness).  In addition, there is no evidence of a hearing 
loss disability until 2008, more than 25 years after the 
Veteran's separation from active service.  This gap in time also 
weighs against any continuity of symptomatology.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  Thus, 
entitlement to service connection for bilateral hearing loss 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Lastly, the Board notes that service connection for a hearing 
loss disability may also be granted on a presumptive basis if it 
manifests itself to a degree of 10 percent or more within one 
year after discharge.  38 C.F.R. § 3.307, 3.309(a).  However, 
there is no evidence of such manifestation in this case.  On the 
contrary, the objective medical evidence shows that the Veteran 
did not have a hearing loss disability for VA purposes for years 
following the separation from active service.  Therefore, the 
Board finds that the Veteran's bilateral hearing loss disability 
may not be presumed to have been incurred in active service.

In light of the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for bilateral hearing loss is 
not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.304 (2010).

III.	Herpes II

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for herpes II.  The 
Veteran contends that his herpes II is related to his period of 
active service.  He stated that he experienced trench mouth 
during his service in Vietnam and has had mouth sores for 40 
years.  

In this case, the medical evidence of record is completely absent 
for any diagnosis of herpes II.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  As such, service connection for herpes II must be 
denied.  

The Board recognizes the Veteran's assertions that he has herpes 
II.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, in this case, the 
Veteran is not providing statements related to a simple 
diagnosis.  Herpes II is not a condition under case law where 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder is therefore medical in nature and not capable of lay 
observation.  Id.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, certification 
and expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Veteran's statements regarding a diagnosis of 
herpes II do not constitute competent medical evidence on which 
the Board can make a service connection determination.

In conclusion, the Veteran has not been shown to have a current 
disability.  Thus, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for herpes II.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt provision 
does not apply.  Accordingly, the Board concludes that service 
connection for herpes II is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

IV.	Headaches

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for headaches.  The 
Veteran stated that his headaches began during service following 
a head injury consisting of a shrapnel wound to his scalp.  

As noted above, the Veteran's service treatment records are not 
available.  However, the Veteran stated that his headaches began 
following a head injury during combat.  The Veteran is considered 
competent to state that he suffered a head injury during service.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, he 
has been awarded the Combat Infantryman Badge (CIB) and Purple 
Heart (PH), which indicates that he engaged in combat with the 
enemy.  As such, there is satisfactory evidence that the Veteran 
had a head injury consistent with the circumstances, conditions, 
or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

Nevertheless, there is no objective evidence of headaches until 
the private treatment records dated in 1997.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period without 
medical complaint when deciding a claim).

Furthermore, there is no evidence of record linking the Veteran's 
headaches to his period of active service including his in-
service head injury.  In this respect, the Veteran was afforded a 
VA examination in July 2008.  The Veteran reported that he 
sustained a shrapnel injury to the forehead around 1966.  The 
wound caused only a minor laceration treated with 
bandage/ointment.  There was no concussion.  He had headaches 
about once a month, the right eye back over vertex into the neck.  
He took Aleve with good results.  He also had chronic sinusitis 
which has required treatment.  It was noted that the Veteran had 
a CT scan done for headache workup in 2003 which showed chronic 
sinusitis, but no acute intracranial lesions.  The Veteran was 
diagnosed with chronic sinusitis and tension headaches.  The 
examiner opined that the Veteran's headaches were less likely as 
not caused by a result of an in-service event or injury.  It was 
noted that the Veteran's original scalp injury appeared to have 
been very minor and highly unlikely to cause chronic headaches.  
The Veteran had objective evidence of other condition which 
provided more likely explanation for his headaches.    

Here, the only evidence relating the headaches to active service 
is the Veteran's personal statements.  There is no indication in 
the record that the Veteran is a physician or other health care 
professional.  The Board acknowledges that lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  For 
example, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  

In this case, the Board acknowledges that the Veteran is 
competent to state that he experienced headaches during service.  
However, the Veteran is not competent to provide an opinion that 
his in-service head injury caused his current disability.  
Headaches are not the type of medical condition that can be 
causally related to an event, injury or disease in military 
service without medical expertise.  Davidson, 581 F.3d 1313; 
Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Furthermore, 
when the Veteran was initially treated for headaches in 1997, the 
Veteran did not relate his headaches to any in-service head 
injury.  In fact, the medical evidence of record suggests that 
the Veteran's headaches are related to his nonservice-connected 
sinusitis.  As noted above, the VA examiner noted that the 
Veteran's in-service head injury was minor and highly unlikely to 
cause chronic headaches.  The examiner diagnosed the Veteran with 
chronic sinusitis and explained that the Veteran had objective 
evidence of other condition which provided more likely 
explanation for his headaches.  In addition, in a December 2004 
private treatment record, the Veteran complained of a headache 
and was assessed with ongoing sinusitis.  Thus, the Veteran finds 
that the VA examiner's opinion and that of the Veteran's private 
physician are more persuasive than the personal statements of the 
Veteran as to the etiology of his headaches due to the 
physicians' medical expertise and unbiased medical opinions.  
Caluza, 7 Vet. App. 498; Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).

The Board also recognizes that service connection may be granted 
on the basis of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  Furthermore, he can attest to experiencing 
headaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, in this case, there is no objective evidence to support 
that the Veteran has had chronic headaches since active service.  
Indeed, the first evidence showing that the Veteran complained of 
headaches was in 1997, more than 15 years after the Veteran's 
separation from active service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  This gap in time weighs against any 
continuity of symptomatology.  In addition, when the Veteran was 
first treated for headaches in 1997, the Veteran did not state 
that he experienced chronic symptoms of headaches since service.  
In fact, the private treatment records do not include any 
statement from the Veteran regarding chronic symptoms of 
headaches or an in-service head injury.  Indeed, the medical 
evidence of record suggests that the Veteran's headaches are 
related to his nonservice-connected sinusitis and not related to 
his active service.  Thus, entitlement to service connection for 
headaches based on post-service continuity of symptomatology must 
be denied.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

In light of the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for headaches.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes that 
service connection for headaches is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2010).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for herpes II is denied.  

Entitlement to service connection for headaches is denied. 


REMAND

Reasons for Remand:  To provide VA examinations.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159.  Such 
assistance includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159.

In this case, the record shows that the Veteran was not afforded 
a VA examination specifically with respect to his claim of 
service connection for swelling of the joints.  The Veteran has 
stated that his currently diagnosed rheumatoid arthritis, 
consisting of swelling of the joints, has been present since 
active service.  He testified that the symptoms began during 
active service following his right foot fracture and his jumps 
while he was a parachutist.  The Veteran's private physician, Dr. 
S.M.K., explained that he treated the Veteran during active 
service and post-service.  Dr. S.M.K. noted that the Veteran was 
on jump status during service and suffered a fracture of the 
right foot.  He explained that the Veteran now had rheumatoid 
arthritis.  The record shows that the Veteran was scheduled for a 
VA examination with respect to his right foot fracture.  During 
the examination, the Veteran reported that he had a long history 
of joint pain and swelling for years.  The examiner noted a 
diagnosis of rheumatoid arthritis and that the rheumatoid 
arthritis was unrelated to the claimed food injury and/or 
military service.  However, it is not clear as to whether the 
examiner noted the Veteran's jump status during service.  In 
addition, the examiner did not provide any supporting rationale 
as to why a negative nexus opinion was provided.  See Prejean v. 
West, 13 Vet. App. 444, 448- 49 (2000) (holding that factors for 
assessing the probative value of a medical opinion include access 
to the claims file and the thoroughness and detail of the 
opinion).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
another medical examination.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Therefore, the Board finds that the Veteran 
should be afforded a new VA examination to determine the nature 
and etiology of his swelling of the joints.     

Furthermore, the record shows that the Veteran was afforded a VA 
examination in July 2008 with respect to his claim for service 
connection for a skin disorder.  However, the Board finds that 
this examination is inadequate.  As noted in the introduction of 
this decision, the Veteran initially claimed service connection 
for skin cancer.  However, the medical evidence of record also 
showed that the Veteran had recurrent skin lesions on various 
parts of his body including, but not limited to, his scalp, 
chest, shoulder, and arms.  The Veteran contended that his 
lesions and skin cancer were related to Agent Orange exposure and 
sun exposure.  The Veteran's private physician, Dr. S.M.K., 
opined that the pre-cancerous skin lesions which have required 
continual removal were probably related to his defoliant exposure 
in Vietnam.  The Veteran was afforded a VA examination in July 
2008.  The examiner reviewed the claims file and explained that 
he could not resolve the issue of the etiology of the Veteran's 
skin cancer without resort to mere speculation.  The examiner 
noted that the claims file had no documentation of skin cancer.  
Without some type of report on the lesion, any comment about a 
specific diagnosis or relationship to active duty service would 
be speculation.  Following the July 2008 examination, the Veteran 
has submitted additional medical records which reveal that the 
Veteran has been consistently treated for recurrent skin lesions 
and that the Veteran had squamous carcinoma in the chest and in 
the left shoulder.  As the VA examiner did not address the 
etiology of the skin disorder and the evidence of record now 
contains diagnoses of skin cancer, the Veteran should be afforded 
a new VA examination to resolve the nature and etiology of these 
disabilities.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In addition, the Veteran was not afforded a VA examination for 
his hemorrhoids.  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
'in-service event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted 
previously, the Veteran's service treatment records are 
unavailable.  The Veteran has stated that he had to sit in jeeps 
for long periods of time and began to experience hemorrhoids 
during service that have persisted until the present time.  He 
stated that he uses Preparation H to treat his hemorrhoids.  The 
Board finds that the Veteran is competent and credible to state 
that he experienced hemorrhoids during and after service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board 
concludes that a VA examination with opinion is needed regarding 
a connection, if any, between sitting in a jeep for long periods 
of time and his hemorrhoids.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination 
regarding his claim for service connection 
for swelling of the joints.  The examiner 
should review the claims file and note that 
such a review was conducted in the report.  
The examiner should provide a diagnosis with 
respect to the Veteran's symptoms.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current swelling of the joints is 
causally or etiologically related to the 
Veteran's active service including the 
Veteran's jump status.  The examiner should 
also provide an opinion as to whether it is 
at least as likely as not that the Veteran's 
swelling of the joints was caused and/or 
aggravated by his service-connected right 
foot fracture.  By aggravation the Board 
means a permanent increase in the severity of 
the underlying disability beyond its natural 
progression.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for a skin disorder.  The Veteran should be 
examined when his claimed lesions are 
manifesting/flaring.  A copy of the claims 
file must be made available to the examiner 
in conjunction with the examination.  

The examiner should render any relevant 
diagnoses pertaining to a skin disorder.  The 
examiner should then provide an opinion as to 
whether it is at least as likely as not that 
any diagnosed skin disorder is causally or 
etiologically related to his service in 
Vietnam or presumed exposure to Agent Orange.  
The examiner should also provide a medical 
opinion as to whether any current skin 
disorder is causally or etiologically related 
to his sun exposure during active service.  
Finally, the examiner should provide an 
opinion as to whether any of the Veteran's 
recorded diagnoses of squamous carcinoma are 
at least as likely as not related to active 
service including Agent Orange exposure 
and/or sun exposure.  

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
as not that the current disability is the 
result of an event, injury, or disease 
incurred in service as opposed to its being 
the result of some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  Schedule the Veteran for a VA examination 
regarding his claim for service connection 
for hemorrhoids.  The examiner should review 
the claims file and note that such a review 
was conducted in the report.  The examiner 
should then provide an opinion as to whether 
it is at least as likely as not that any 
current hemorrhoids are causally or 
etiologically related to the Veteran's active 
service to include sitting in a jeep for long 
periods of time.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  After conducting any development deemed 
appropriate, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.  The record should 
then be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


